 

Case 1:12-cr-00377-GBD Document 157 Filed 07/01/20 Page 1 of 1

Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax: 646-dduGeOr

Hae CN
By Email and ECF
ik

1 Pe. wos ao oo”

Telephone 212-349-0230

  

 

DATE FILED: __ lll 0.1 20

 

L The
Honorable George B. Daniels o1 02 ee “Olation O
United States District Judge Se i,
United States Courthouse
500 Pear] Street
New York, NY 10007

Re: U.S. v. Viadimir Men
12 Cr. 377 (GBD)

 

Dear Judge Daniels:

In light of the ongoing health crisis, this letter is respectfully submitted by the
parties to jointly request that the conference currently scheduled for July 8, 2020, be
adjourned for approximately 60 days to a date convenient to Your Honor. The parties
anticipate there will be a resolution to this matter in the near future.

Respectfully submitted,

/s/Andrew Patel
Andrew G. Patel

ce: Noah Solowiejczyk
Christy Slavik
Assistant United States Attorneys (by email)

Pierre Reyes
United States Probation Officer (by email)

Donald J. Yannella, Esq. (by email)
